436 F.2d 975
Clarice S. BURNETT, as Executrix of the Estate of Arch P. Burnett, deceased, Appellant,v.UNITED STATES of America, Appellee.
No. 15047.
United States Court of Appeals, Fourth Circuit.
February 8, 1971.

Appeal from the Judgment of the United States District Court for the District of South Carolina, at Greenville; Donald Russell, Judge.
Wesley M. Walker, O. Doyle Martin, Earle G. Prevost, Leatherwood, Walker, Todd & Mann, Greenville, S. C., on the brief, for appellant.
Johnnie M. Walters, Asst. Atty. Gen., Joseph O. Rogers, Jr., U. S. Atty., Joseph M. Howard, Bennet N. Hollander, Ann E. Belanger, Department of Justice, for appellee.
Before WINTER, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
Affirmed without oral argument on the opinion of the district court, which is reported at 314 F.Supp. 492 (D.S.C. 1970).


2
Affirmed.